Title: To James Madison from William Lambert, 8 April 1822
From: Lambert, William
To: Madison, James


                
                    Sir,
                    City of Washington, April 8th. 1822.
                
                I have the honor to inclose two printed copies of a report relative to the latitude and longitude of the Capitol in this City; one of which is intended for your own use, the other for the use of the University or Seminary of learning near Charlottesville. With great respect, I have the honor to be, Your most Obedt. servant,
                
                    William Lambert
                
            